DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 08/10/2018.
Claims 19-39 are currently pending and have been examined on their merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 20, 23, 28-29, 31-36, 38-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghavan et al. (Gastroenterology, 2011-from IDS filed 04/15/2020).
The claims are drawn to an innervated muscle structure comprising a first population of smooth muscle cells; and a second population of neuronal cells derived 
Regarding claims 19, 31, 35, 38-39, Raghavan discloses bioengineered, intrinsically innervated, human internal anal sphincter comprising: the human internal anal sphincter (IAS) circular smooth muscle cells; immortomouse fetal enteric neuronal (IM-FEN) cells; IAS cells in a collagen gel which are laid down on top of the IM-FEN gel layer; the bioengineered IAS rings pre-implantation and post-implantation which generated spontaneous basal tone; and contraction of innervated IAS in vivo which is emulated by the bioengineered IAS (see materials and methods, pages 2, 5, results, page 6). The enteric neuronal cells exhibit a p75 marker (page 3 Cell Isolation).
Regarding claim 20, Raghavan discloses that the cells were plated in a collagen/laminin gel around a silicone post (scaffold supporting the structure) (page 3, materials and methods, Figure 1).
Regarding claim 23, Applicant’s specification refers to a patch in that the disclosed innervated muscle structure performs as a patch by joining the construct with tissues or organ structures (page 14 para 64, page 22 para 99 of Applicant’s specification). Raghavan discloses wherein their innervated muscle structure are implanted subcutaneously (joining the structure with tissue structures in vivo) (page 5, Results) and therefore Raghavan also performs as a patch and thus comprises a patch as well.
Regarding claims 28 and 32-34, Raghavan discloses wherein the smooth 
Regarding claim 29, Raghavan discloses wherein the neuronal cells are neurons (page 5, Results).
Regarding claim 36, Raghavan disclose wherein the structure is a ring structure with a central lumen (Figure 1A).
Therefore the teaching of Raghavan et al anticipates Applicant’s invention as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 24-25, 27, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (Gastroenterology, 2011-from IDS filed 04/15/2020).
Regarding claims 24-25 and 27, Raghavan suggest that multiple bioengineered constructs could be placed on top of the patient’s own IAS without disrupting any intact muscle (page 9). One of ordinary skill in the art would have been motivated with a reasonable expectation of success to join the structures together and with a non-innervated muscle structure to study the effects of the implanted constructs as Raghavan suggests that such research is desired in order to optimize surgical techniques (page 9).
Regarding claim 37, Raghavan suggest that bioengineered IAS are a scalable process and the construct sizes could be scaled up to match specific species of interest (page 9). One of ordinary skill in the art would have been motivated to add layers of the circular smooth muscle cells around the lumen in the constructs of Raghavan with a reasonable expectation of success in order to make them larger because Raghavan suggest that scaling up the constructs for larger sizes are beneficial and desirable (page 9).
.



Claims 21-22, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (Gastroenterology, 2011-from IDS filed 04/15/2020) as applied to claims 19, 20, 23-25, 27-29, 31-39 above, and further in view of Sundararajan et al (Biomaterials 1999-from IDS filed 04/15/2020).
Regarding claims 21-22 and 24-26, Raghavan disclose and render obvious the claims as described above, but do not specifically teach wherein the scaffold is tubular or comprises chitosan.
Sundararajan disclose the use of chitosan scaffolds for use in tissue engineering (Title, abstract, Introduction page 1133). A number of tissue engineering applications require use of tubular constructs to mimic a particular tissue geometry (page 1139, Section 3.4). The material is biocompatible (page 1141, column 2) and allows for the benefits of extensive adjustment of mechanical and biological properties (page 1142, column 1).
Therefore one of ordinary skill in the art would have been motivated with a reasonable expectation of success to include a tubular scaffold in the making of the construct of Raghavan because Sundararajan suggest that a tubular scaffold is useful to duplicate tissues of tubular shape and Ragahavan is directed to an anal sphincter construct and anal sphincters are known to be tubular in shape. One of ordinary skill in 
Therefore the combined teachings of Raghavan et al and Sundararajan et al render obvious Applicant’s invention as claimed.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (Gastroenterology, 2011-from IDS filed 04/15/2020) as applied to claims 19, 20, 23-25, 27-29, 31-39 above, and further in view of Stephens et al (US 2010/0010290).
Regarding claim 30, Raghavan disclose neurons present in their construct but are silent with regard to the presence of other types of neuronal cells.
Stephens disclose a smooth muscle implant for managing a medical condition (Title) and teach that smooth muscle may be treated with neurotrophic factors such as NGF (nerve growth factor) or GDNF (glial derived neurotrophic factor) in order to increase the degree to which nerve fibers grow into the transplant. Where innervation is required for functioning of the implant, as in the case in most sphincter implants, this technique may be useful in ensuring correct operation of the implant (page 4 para 92).
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to ensure that glial cells are included in the innervated 
Therefore the combined teaching of Raghavan et al and Stephens et al render obvious Applicant’s invention as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 19-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-25 of copending Application No. 17/066233 (reference application) in view of Raghavan et al. (Gastroenterology, 2011-from IDS filed 04/15/2020).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application are also drawn to an innervated muscle structure and methods of making including smooth muscle cells and neural cells intended to replicate an engineered sphincter construct and thus render the 
Therefore the combined teachings of reference application and Raghavan et al render the claims of the current application obvious
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632